Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph::
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 are narrative in form and replete with indefinite and functional or operational language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent(s) cited.
In claims 1 and 9, the scope of claim is indefinite because the claims disclose directed to “computer system” in the respective preamble without physical structure for corresponding functions in claim body because the claims are NOT a method claims, which is directed to “acts” as being performed, BUT apparatus claims. Furthermore, each of the preambles including “first physical computer” and “second physical computer” is not a limitation where claim is directed to a product and the preamble appears to merely recite a label for the product defined by the remainder of the claim.
Claims 2-9 and 11 are also rejected based on the dependency of its parent claim respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ranjan al. (US 2020/0304571, hereinafter Ranjan) in view of Nakajima et al. (US 2015/0370627, hereinafter Nakajima).

Regarding claim 1, Ranjan discloses
A computer system Constituted by a plurality of physical computers including a first physical computer and a second physical computer, wherein one or more application instances that perform an application service (paragraph [0008]: Applications and their workloads may be migrated between computing environments. For example, applications and their workloads may be migrated between private data centers and public computing clouds) and a storage service instance that provides a storage service ... used by the application instance operate on the first physical computer (paragraph [0019]: the telemetry data may include the central processing unit (CPU) allocation and/or utilization, the random-access memory (RAM) allocation and/or utilization, and/or the storage allocation and/or utilization for executing the application in the native computing data center), and the computer system predicts a future resource usage status of the first physical computer (paragraph [0018]: deep machine learning may be applied to access, compile, and/or analyze telemetry data of the application from executions of the application in the native computing data center. As used herein, telemetry data of the application may data generated by the application during its historical executions in its initial computing data center; paragraph [0019]: the telemetry data may include the central processing unit (CPU) allocation and/or utilization, the random-access memory (RAM) allocation and/or utilization, and/or the storage allocation and/or utilization for executing the application in the native computing data center; paragraph [0054]: The deep machine learning utility 2022 may include instructions executable by a processor to analyze the historical behavior of the application 2020, such as through analysis of the telemetry data of the application 2020, to identify behavior patterns of the application 2020, and make predictions regarding future behavior of the application 2020), creates a plan to move the one or more application instances operating on the first physical computer to the second physical computer (paragraph [0008]: Applications and their workloads may be migrated between computing environments; paragraph [0049]: an application workload at a first computing cloud may execute as a virtual machine; paragraph [0059]: The migration broker 2028 may, based on this analysis, create a migration plan 2030. The migration plan 2030 may specify the details of the migration of the application 2018 to a destination computing environment 2034) based on the predicted future resource usage status (paragraph [0018]: deep machine learning may be applied to access, compile, and/or analyze telemetry data of the application from executions of the application in the native computing data center. As used herein, telemetry data of the application may data generated by the application during its historical executions in its initial computing data center; paragraph [0019]: the telemetry data may include the central processing unit (CPU) allocation and/or utilization, the random-access memory (RAM) allocation and/or utilization, and/or the storage allocation and/or utilization for executing the application in the native computing data center; paragraph [0054]: The deep machine learning utility 2022 may include instructions executable by a processor to analyze the historical behavior of the application 2020, such as through analysis of the telemetry data of the application 2020, to identify behavior patterns of the application 2020, and make predictions regarding future behavior of the application 2020), and executes the created plan (paragraph [0060]: The system 2014 may generate, based on the migration plan 2030, an infrastructure topology template for the migration of each application to each destination computing environment 2034. For example, an infrastructure topology template 2032 may be generated for each respective application workload and each an infrastructure topology template 2032 may be specific to a specific data center of a specific cloud provider; paragraph [0061]: Following application of the infrastructure topology template 2032 to the destination computing environment 2034, a migrated instance of the application 2036 may operate on and/or be executed at the destination computing environment 2034 according to the infrastructure topology template 2032).
Ranjan does not explicitly disclose wherein one or more application instances that perform an application service and a storage service instance that provides a storage service including a volume used by the application instance operate on the first physical computer. Nakajima discloses wherein one or more application instances (Fig. 1 VM1 in Server B) that perform an application service and a storage service instance that provides a storage service including a volume used (Fig. 1 LV4 and POOL3) by the application instance operate on the first physical computer (Fig. 1 VM1 in Server B; paragraph [0044]: the other subject's process consideration-type plan generation program 1110 is a plan generation program that generates a plan which is a countermeasure in response to an event occurring in the computer system; paragraph [0089]: although the case of a VM-based data migration plan is illustrated, other countermeasures, for example, pool disk addition, VM migration, and the like may be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ranjan by generating a VM-based data migration (and/or VM migration) plan to migrate VM1 on Server B using LV4 and POOL3 to Server A of Nakajima. The motivation would have been to mitigate a decline in performance of an operation migrated from a first site to a second site (Nakajima paragraph [0011]).
Regarding claim 12 referring to claim 1, Ranjan discloses A control method for a computer system constituted by a plurality of physical computers including a first physical computer and a second physical computer, the method comprising: ... (See the rejection for claim 1).

Regarding claims 2 and 13, Ranjan discloses
Ranjan does not explicitly disclose wherein the computer system creates a plan to increase an amount of available resource of the storage service instance before the creation of the plan to move the one or more application instances to the second physical computer. Nakajima discloses wherein the computer system creates a plan to increase an amount of available resource of the storage service instance before the creation of the plan to move the one or more application instances to the second physical computer (paragraph [0089]: although the case of a VM-based data migration plan is illustrated, other countermeasures, for example, pool disk addition, VM migration, and the like may be used; paragraph [0118]: the plurality of candidate plans may be arranged in descending order of the estimated values when it is assumed that the plans were executed and may be arranged in ascending order of the time required for execution of the plans. That is, the plurality of candidate plans may be arranged based on the characteristics of the plans; paragraph [0127]: the schedule information is information indicating a series of plans that are scheduled such that another plan is to be executed after a certain plan is executed and is manually input by the administrator or generated by a program on the management server 1000 and is held in the system (not illustrated)). As a result of combination of order among the VM-based data migration plan, pool disk addition plan, VM migration plan, pool disk addition plan can be scheduled prior to VM-based data migration and/or VM migration. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ranjan by scheduling the series of plans (e.g., VM-based data migration plan, pool disk addition, VM migration, etc.) of Nakajima. The motivation would have been to mitigate a decline in performance of an operation migrated from a first site to a second site (Nakajima paragraph [0011]).

Regarding claim 3, Ranjan discloses
wherein the computer system selects an application instance to be moved to the second physical computer from among a plurality of application instances running on the first physical computer (paragraph [0060]: The system 2014 may generate, based on the migration plan 2030, an infrastructure topology template for the migration of each application to each destination computing environment 2034. For example, an infrastructure topology template 2032 may be generated for each respective application workload and each an infrastructure topology template 2032 may be specific to a specific data center of a specific cloud provider; paragraph [0061]: Following application of the infrastructure topology template 2032 to the destination computing environment 2034, a migrated instance of the application 2036 may operate on and/or be executed at the destination computing environment 2034 according to the infrastructure topology template 2032) based on an I/O status ... running on the first physical computer (paragraph [0026]: the application computational resource allocation constraint may include a definition and/or preference of an SSD storage resource to be allocated to the application based on historical behavior of the application 1002 including a detected high rate of input/output operations per second (IOPS) by the application during its execution at its native computing data center).
Ranjan does not explicitly disclose wherein the computer system selects an application instance to be moved to the second physical computer from among a plurality of application instances running on the first physical computer based on an I/O status for the volume running on the first physical computer. Nakajima discloses wherein the computer system selects an application instance to be moved to (paragraph [0044]: the other subject's process consideration-type plan generation program 1110 is a plan generation program that generates a plan which is a countermeasure in response to an event occurring in the computer system; paragraph [0089]: although the case of a VM-based data migration plan is illustrated, other countermeasures, for example, pool disk addition, VM migration, and the like may be used) the second physical computer (Fig. 1 Server A) from among a plurality of application instances running on the first physical computer (Fig. 1 VM1 in Server B; paragraph [0076]: n identifier for uniquely identifying a VM operating on the server 3000 is stored in the VM field 402) based on an I/O status (paragraph [0084]: although the CPU usage rate, the IOPS, the request-to-response time, and the like has been illustrated as examples of the metric, other performance indicators such as an I/O busy rate, a transfer rate, a throughput, a buffer hit ratio of database management software, the number of inserted, updated, and deleted records, a response time of a Web server, a vacant volume or a usage rate of a file system or a disk, an input and output data amount, a use time point, the number of errors in a network interface, a buffer overflow, and a frame error may be used) for the volume (Fig. 1 LV4 and POOL3) running on the first physical computer (Fig. 1 VM1 in Server B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ranjan by generating a VM-based data migration (and/or VM migration) plan to migrate VM1 on Server B using LV4 and POOL3 to Server A based on IOPS, transfer rate, and vacant volume, etc. of Nakajima. The motivation would have been to mitigate a decline in performance of an operation migrated from a first site to a second site (Nakajima paragraph [0011]).

Regarding claim 4, Ranjan does not explicitly disclose wherein the computer system creates a plan to move, to the second physical computer, a volume used by the application instance to be moved to the second physical computer based on the resource usage status. Nakajima discloses wherein the computer system creates a plan to move, to the second physical computer, a volume used by the application instance to be moved to the second physical computer (Fig. 1, paragraph [0044]: the other subject's process consideration-type plan generation program 1110 is a plan generation program that generates a plan which is a countermeasure in response to an event occurring in the computer system; paragraph [0088]: FIG. 6 illustrates an example in which the plan is VM-based data migration paragraph [0089]: although the case of a VM-based data migration plan is illustrated, other countermeasures, for example, pool disk addition, VM migration, and the like may be used) based on the resource usage status (paragraph [0084]: although the CPU usage rate, the IOPS, the request-to-response time, and the like has been illustrated as examples of the metric, other performance indicators such as an I/O busy rate, a transfer rate, a throughput, a buffer hit ratio of database management software, the number of inserted, updated, and deleted records, a response time of a Web server, a vacant volume or a usage rate of a file system or a disk, an input and output data amount, a use). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ranjan by generating a VM-based data migration (and/or VM migration) plan to migrate VM1 on Server B using LV4 and POOL3 to Server A based on IOPS, transfer rate, and vacant volume, etc. of Nakajima. The motivation would have been to mitigate a decline in performance of an operation migrated from a first site to a second site (Nakajima paragraph [0011]).

Regarding claim 5, Ranjan does not explicitly disclose wherein the resource usage status is the number of times of I/O per unit time or an amount of transferred data per unit time, and the computer system creates the plan to move, to the second physical computer, the volume used by the application instance to be moved to the second physical computer when the number of times of I/O per unit time or the amount of transferred data per unit time is equal to or greater than a predetermined value. Nakajima discloses wherein the resource usage status is the number of times of I/O per unit time or an amount of transferred data per unit time (paragraph [0084]: although the CPU usage rate, the IOPS, the request-to-response time, and the like has been illustrated as examples of the metric, other performance indicators such as an I/O busy rate, a transfer rate, a throughput, a buffer hit ratio of database management software, the number of inserted, updated, and deleted records, a response time of a Web server, a vacant volume or a usage rate of a file system or a disk, an input and output data amount, a use), and the computer system creates the plan to move, to the second physical computer, the volume used by the application instance to be moved to the second physical computer (Fig. 1, paragraph [0044]: the other subject's process consideration-type plan generation program 1110 is a plan generation program that generates a plan which is a countermeasure in response to an event occurring in the computer system; paragraph [0088]: FIG. 6 illustrates an example in which the plan is VM-based data migration paragraph [0089]: although the case of a VM-based data migration plan is illustrated, other countermeasures, for example, pool disk addition, VM migration, and the like may be used) when the number of times of I/O per unit time or the amount of transferred data per unit time is equal to or greater than a predetermined value (Fig. 4 Storage C, POOL3, Performance Value 3300 (IOPS), Alert Execution Threshold 3000 (IOPS), Threshold Type Upper Limit, Status Abnormal; paragraph [0082]: the number of I/O operations per unit time (for example, 1 second) (IOPS) with respect to a storage apparatus ... A threshold (hereinafter referred to as an “alert execution threshold”) such as an upper limit or a lower limit of a normal range of a management target performance value, designated by the user is stored in the alert execution threshold field 1156. Data indicating whether the alert execution threshold is an upper limit or a lower limit of a normal value is stored in the threshold type field 1157. Data indicating whether the performance value 1155 is a normal value or an abnormal value is stored in the status field 1158). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ranjan by generating a VM-based data migration (and/or VM migration) plan to migrate VM1 on Server B using LV4 and POOL3 to Server A based on IOPS, transfer rate, and vacant volume, etc. comparing with the upper limit threshold to determine the abnormal status of Nakajima. The motivation would have been to mitigate a decline in performance of an operation migrated from a first site to a second site (Nakajima paragraph [0011]).

Regarding claim 6, Ranjan discloses
wherein the plan to move the one or more application instances to the second physical computer is created (paragraph [0043]: The migration broker 1010 may create the migration plan 1012 based on the first migration constraint for the application determined from an analysis of historical behavior of the application 1002 executed on the native computing data center, the second migration constraint for the application determined from an analysis of administrator cloud migration preferences 1004 for the application, and/or the cloud computing characteristic 1008 of each of the plurality of distinct candidate computing clouds) after it is confirmed that the second physical computer does not have a resource insufficiency by moving the application instance to the second physical computer (paragraph [0040]: the cloud computing characteristics 1008 may include definitions of the real-world characteristics of each candidate computing cloud that may be selected from to satisfy the first migration constraint and the second migration constraint in a migration. The cloud computing characteristics 1008 may identify the resources available for allocation at each candidate computing cloud).

Regarding claim 7, Ranjan does not explicitly disclose wherein the storage service instance and the application instance are virtual computers operating on a host OS or a hypervisor that simulates an independent physical computer. Nakajima discloses wherein the storage service instance and the application instance are virtual computers (Fig. 4 VM1, VM2, VM3; paragraph [0083]: the VM (not illustrated) has been illustrated as examples of the device of which the performance information is to be acquired and which is indicated by the device ID indicated in the device ID field 1152) operating on a host OS (paragraph [0082]: Data indicating the type of operating system (OS) that operates on an apparatus corresponding to the apparatus ID indicated in the apparatus ID field 1151 is stored in the apparatus OS field 1154) or a hypervisor that simulates an independent physical computer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ranjan by generating a VM-based data migration (and/or VM migration) plan to migrate VM1 operating on OS on Server B using LV4 and POOL3 to Server A based on IOPS, transfer rate, and vacant volume, etc. comparing with the upper limit threshold to determine the abnormal status of Nakajima. The motivation would have been to mitigate a decline in performance of an operation migrated from a first site to a second site (Nakajima paragraph [0011]).

Regarding claim 8, Ranjan discloses
wherein the storage service instance (paragraph [0019]: the telemetry data may include the central processing unit (CPU) allocation and/or utilization, the random-access memory (RAM) allocation and/or utilization, and/or the storage allocation and/or utilization for executing the application in the native computing data center) and the application instance (paragraph [0008]: paragraph [0008]: Applications and their workloads may be migrated between computing environments; paragraph [0049]: an application workload at a first computing cloud may execute as a virtual machine) are containers operating on a container platform that simulates an independent OS space (paragraph [0035]: the cloud migration preferences may specify attributes that influence whether an application operating as a virtual machine may be containerized, or vice versa, when migrating to a candidate computing cloud).

Regarding claim 10, Ranjan discloses
A computer system Constituted by a plurality of physical computers including a first physical computer and a second physical computer, wherein one or more application instances that perform an application service (paragraph [0008]: Applications and their workloads may be migrated between computing environments. For example, applications and their workloads may be migrated between private data centers and public computing clouds) and a storage service instance that provides a storage service ... used by the application instance operate on the first physical computer (paragraph [0019]: the telemetry data may include the central processing unit (CPU) allocation and/or utilization, the random-access memory (RAM) allocation and/or utilization, and/or the storage allocation and/or utilization for executing the application in the native computing data center), and the computer system predicts a future resource usage status of the first physical computer (paragraph [0018]: deep machine learning may be applied to access, compile, and/or analyze telemetry data of the application from executions of the application in the native computing data center. As used herein, telemetry data of the application may data generated by the application during its historical executions in its initial computing data center; paragraph [0019]: the telemetry data may include the central processing unit (CPU) allocation and/or utilization, the random-access memory (RAM) allocation and/or utilization, and/or the storage allocation and/or utilization for executing the application in the native computing data center; paragraph [0054]: The deep machine learning utility 2022 may include instructions executable by a processor to analyze the historical behavior of the application 2020, such as through analysis of the telemetry data of the application 2020, to identify behavior patterns of the application 2020, and make predictions regarding future behavior of the application 2020), creates a plan to execute an action (paragraph [0008]: Applications and their workloads may be migrated between computing environments; paragraph [0049]: an application workload at a first computing cloud may execute as a virtual machine; paragraph [0059]: The migration broker 2028 may, based on this analysis, create a migration plan 2030. The migration plan 2030 may specify the details of the migration of the application 2018 to a destination computing environment 2034) of decreasing, under a constraint condition , an objective function (paragraph [0008]: Migration may result in cost saving ... decreased maintenance) based on a processing cost value set to each of actions (paragraph [0026]: the application computational resource allocation constraint may include a definition and/or preference of an SSD storage resource to be allocated to the application based on historical behavior of the application 1002 including a detected high rate of input/output operations per second (IOPS) by the application during its execution at its native computing data center) including ... a second action of moving the one or more application instances operating on the first physical computer to the second physical computer (paragraph [0008]: Applications and their workloads may be migrated between computing environments; paragraph [0049]: an application workload at a first computing cloud may execute as a virtual machine; paragraph [0059]: The migration broker 2028 may, based on this analysis, create a migration plan 2030. The migration plan 2030 may specify the details of the migration of the application 2018 to a destination computing environment 2034) ... based on the predicted future resource usage status (paragraph [0018]: deep machine learning may be applied to access, compile, and/or analyze telemetry data of the application from executions of the application in the native computing data center. As used herein, telemetry data of the application may data generated by the application during its historical executions in its initial computing data center; paragraph [0019]: the telemetry data may include the central processing unit (CPU) allocation and/or utilization, the random-access memory (RAM) allocation and/or utilization, and/or the storage allocation and/or utilization for executing the application in the native computing data center; paragraph [0054]: The deep machine learning utility 2022 may include instructions executable by a processor to analyze the historical behavior of the application 2020, such as through analysis of the telemetry data of the application 2020, to identify behavior patterns of the application 2020, and make predictions regarding future behavior of the application 2020), and executes the created plan (paragraph [0060]: The system 2014 may generate, based on the migration plan 2030, an infrastructure topology template for the migration of each application to each destination computing environment 2034. For example, an infrastructure topology template 2032 may be generated for each respective application workload and each an infrastructure topology template 2032 may be specific to a specific data center of a specific cloud provider; paragraph [0061]: Following application of the infrastructure topology template 2032 to the destination computing environment 2034, a migrated instance of the application 2036 may operate on and/or be executed at the destination computing environment 2034 according to the infrastructure topology template 2032).
Ranjan does not explicitly disclose a first action of increasing an amount of available resource for resolving a resource insufficiency of the storage service instance ... a third action of moving the volume used by the application instance to the second physical computer. Nakajima discloses a first action of increasing an amount of available resource for resolving a resource insufficiency of the storage service instance (paragraph [0089]: although the case of a VM-based data migration plan is illustrated, other countermeasures, for example, pool disk addition, VM migration, and the like may be used; paragraph [0118]: the plurality of candidate plans may be arranged in descending order of the estimated values when it is assumed that the plans were executed and may be arranged in ascending order of the time required for execution of the plans. That is, the plurality of candidate plans may be arranged based on the characteristics of the plans; paragraph [0127]: the schedule information is information indicating a series of plans that are scheduled such that another plan is to be executed after a certain plan is executed and is manually input by the administrator or generated by a program on the management server 1000 and is held in the system (not illustrated)) ...  a third action of moving the volume used by the application instance to the second physical computer (Fig. 1 VM1 in Server B; paragraph [0044]: the other subject's process consideration-type plan generation program 1110 is a plan generation program that generates a plan which is a countermeasure in response to an event occurring in the computer system; paragraph [0089]: although the case of a VM-based data migration plan is illustrated, other countermeasures, for example, pool disk addition, VM migration, and the like may be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ranjan by scheduling the series of plans (e.g., VM-based data migration plan, pool disk addition, VM migration, etc.) of Nakajima. The motivation would have been to mitigate a decline in performance of an operation migrated from a first site to a second site (Nakajima paragraph [0011]).

Regarding claim 11, Ranjan does not explicitly disclose wherein the computer system sets a processing cost value of the second action according to the number of times of I/O per unit time or an amount of transferred data per unit time for the volume used by the application instance. Nakajima discloses wherein the computer system sets a processing cost value of the second action according to the number of times of I/O per unit time or an amount of transferred data per unit time (paragraph [0084]: although the CPU usage rate, the IOPS, the request-to-response time, and the like has been illustrated as examples of the metric, other performance indicators such as an I/O busy rate, a transfer rate, a throughput, a buffer hit ratio of database management software, the number of inserted, updated, and deleted records, a response time of a Web server, a vacant volume or a usage rate of a file system or a disk, an input and output data amount, a use) for the volume used by the application instance (Fig. 1, paragraph [0044]: the other subject's process consideration-type plan generation program 1110 is a plan generation program that generates a plan which is a countermeasure in response to an event occurring in the computer system; paragraph [0088]: FIG. 6 illustrates an example in which the plan is VM-based data migration paragraph [0089]: although the case of a VM-based data migration plan is illustrated, other countermeasures, for example, pool disk addition, VM migration, and the like may be used). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ranjan by generating a VM-based data migration (and/or VM migration) plan to migrate VM1 on Server B using LV4 and POOL3 to Server A based on IOPS, transfer rate, and vacant volume, etc. of Nakajima. The motivation would have been to mitigate a decline in performance of an operation migrated from a first site to a second site (Nakajima paragraph [0011]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ranjan al. (US 2020/0304571, hereinafter Ranjan) in view of Nakajima et al. (US 2015/0370627, hereinafter Nakajima) as applied to claim 1, and further in view of Jayaraman et al. (US 2020/0081623, hereinafter Jayaraman).

Regarding claim 9, Ranjan in view of Nakajima does not explicitly disclose wherein the storage service instance is a process operating on a host OS or a hypervisor running on the physical computer. Jayaraman discloses wherein the storage service instance is a process operating on a host OS or a hypervisor running on the physical computer (paragraph [0074]: The storage container node 602 shown in FIG. 6 includes a server layer 604, an operating system layer 606, a container engine 608, a web server container 610, an email server container 612, a web application container 614, and a privileged storage container 616). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ranjan in view of Nakajima by implementing the storage container node including application layers and privileged storage container operating on operating system layer of Jayaraman. The motivation would have been to provide for improved performance of containerized application systems that include data storage implemented on virtual storage volumes (Jayaraman paragraph [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Asnaashari et al. (US 2015/0095555) discloses “When utilization of the storage pool 26 approaches a predetermined threshold, an action is required to either increase the size of the storage pool 26 or to move or migrate some of the LUNs to another storage system” (paragraph [0033]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        9/2/2022